       Case 2:20-cv-00627-KWR-CG Document 6 Filed 07/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL TRUJILLO,

             Plaintiff,

v.                                                               No. CV 20-627 KWR/CG

CURRY COUNTY DETENTION
CENTER, et al.,

             Defendants.

                          SECOND ORDER TO CURE DEFICIENCY

      THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs, (Doc. 4). The Court determines that Plaintiff’s

Application is missing the required certified copy of Plaintiff’s inmate account

statement for the 6-month period immediately preceding this filing. See 28 U.S.C. §

1915(a)(2). Section 1915 states:

             “A prisoner seeking to bring a civil action . . . shall submit a certified
             copy of the trust fund account statement (or institutional equivalent)
             for the prisoner for the 6-month period immediately preceding the
             filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). The standard form application to proceed under § 1915 also

requires:

             “If you are a prisoner, you must attach a statement certified by the
             appropriate institutional officer showing all receipts, expenditures,
             and balances during the last six months in your institutional accounts.
             If you have multiple accounts, perhaps because you have been in
             multiple institutions, attach one certified statement of each account.”

(Doc. 4 at 1). Plaintiff has not submitted the certified inmate account statement as

required by § 1915(a)(2) and the application form. Failure to cure the designated
          Case 2:20-cv-00627-KWR-CG Document 6 Filed 07/23/20 Page 2 of 2



deficiency by August 24, 2020, may result in dismissal of this action without further

notice.

          IT IS THEREFORE ORDERED that Plaintiff cure the designated deficiency by

submitting the required certified copy of Plaintiff’s inmate account statement for the 6-

month period immediately preceding this filing by August 24, 2020.

          IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
